DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/05/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 09/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patents 9,609,386 and 10,405,039 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply in view of newly found reference Foote is being used in the current rejection.  See the new rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 12-14, 17-21, and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pub 2012/0215903 to Fleischman (“Fleischman”) in view of US PG Pub 2012/0150958 to Besehanic (“Besehanic”) and US PG Pub 2012/0124475 to Foote (“Foote”).
Regarding claim 1, “A method for analyzing audience engagement” reads on the method/system of providing an indication of audience engagement/response using social media content items mapped to relevant time-based media events (abstract) disclosed by Fleischman and represented in Fig. 1.
As to “the method comprising: receiving a content selection parameter and a demographic parameter” Fleischman discloses (¶0031, ¶0172) that the client device receives input from a user to receive content data as represented in Fig. 1; (¶0220, ¶0223) the system filters the data based on event type and the user’s demographics.
As to “identifying, based on the content selection parameter, one or more content and data associated with the one or more content” Fleischman discloses 
As to “determining viewership for the one or more content by viewers with the demographic parameter” Fleischman discloses (¶0029, ¶0045, ¶0047-¶0048, ¶0070-¶0071) that the system obtains media usage statistics which includes information regarding number of views (viewership) associated with the selected time-based media; (¶0220, ¶0223) the system filters data based on the user’s demographics.
As to “filtering social media messages based on the one or more keywords…” Fleischman discloses (¶0027-¶0029) that the system associates social media content items, such as posts, tweets, blog entries, etc., which references to events in time-based media events and determines social interest in the vents based on the resulting associations.
Fleischman meets all the limitations of the claim except “determining, based on the data associated with the one or more content, one or more keywords associated with the one or more content.”  However, Besehanic discloses (¶0016, ¶0025-¶0027, ¶0038, ¶0046) that the keyword selector selects one or more keywords, such as a title, of the target media presentation to search for messages in the Internet message database.  For example, if the target media presentation is “The Daily Show,” the keyword selector selects the keyword “daily show” to search for messages in the Internet message database.
As to “assigning a weight to each of the one or more keywords” Besehanic discloses (¶0015) that the program metadata includes program titles, network 
As to “filtering social media messages based on the one or more keywords and a time associated with presentation of the one or more content to identify a subset of the social media messages” Besehanic discloses (¶0027) that the query interface structures query search strings to restrict the count of message to messages having posting dates/times within particular dates and timeframes associated with broadcast program.
As to “calculating, based on the viewership and the weighted social media messages in the subset of the social media messages, an audience engagement measurement corresponding to the one or more content” Besehanic discloses (¶0037-¶0040) that the system selects keyword associated with the media program to query message database which stores messages obtained from the social networks and further applies demographics filter to calculate total engagement index associated with the media program as represented in Fig. 5; (¶0021, ¶0022) the panel weighting value corresponding to a quantity of audience members of engaged/surveyed in a particular television show (viewership) and the Internet weighting value corresponding to the quantity of users of an Internet service storing the user messages/social media messages (¶0011); (¶0012, ¶0042-¶0046) the total engagement index generator determines 
Combination of Fleischman and Besehanic meets all the limitations of the claim except “assigning a weight to…keywords; and weighting the social media messages in the subset of the social media messages based on the weights of each of the one or more keywords.”  However, Foote discloses (¶0063, ¶0065) that while the user is viewing a program on a display, the system provides content/message(s) from a social networking site based on the characteristic associated with the program being viewed as represented in Fig. 10; (¶0070, ¶0071) the user assigns weights/priority tiers to different keywords/characteristics associated with the show, where the system searches/retrieves social media messages for each priority tier of the search and displays prioritized content/messages.  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Fleischman and Besehanic’s systems by assigning weight to keyword and weighting the social media 

Regarding claim 2, “The method of claim 1, wherein filtering the social media messages is further based on the demographic parameter” Fleischman discloses (¶0220, ¶0223, ¶0229, claim 21) that the audience response metrics filters the data based on the responding audience demographics.

Regarding claim 3, “The method of claim 1, wherein the demographic parameter comprises at least one of an age range, a geographic location, and a household income range” Fleischman discloses (¶0223) that the demographic filters uses age, gender, income level, location, etc.

Regarding claim 4, “The method of claim 1, further comprising: receiving the social media messages from a plurality of social media service providers” Fleischman discloses (¶0027) that the plurality of social media sources are used to obtain content items/messages; (¶0029) the system provides for associating social media content items and references to events therein with time-based media events and determining social interest in the events based on the resulting associations.

Regarding claim 12, “The method of claim 1, further comprising analyzing the filtered social media messages in terms of sentiment to determine whether 

Regarding claim 13, “The method of claim 1, wherein the data associated with the one or more content comprises at least one of an identifier for each content, a date/time for each content, or a distribution identifier for each content” Besehanic discloses (¶0015) that metadata associated with media presentation comprises program titles, network name, and air dates as represented in Fig. 2.

Regarding claim 14, “The method of claim 1, wherein the content selection parameter comprises an identifier of an advertisement” Besehanic discloses (¶0010) that the media presentation includes programming content or advertisements, where (¶0015) media presentation includes metadata for advertisements that include brand names, product/service categories/types, etc.

Regarding claim 17, “The method of claim 1, wherein determining the viewership for the one or more content comprises receiving viewing data from at least one of set tops boxes, smart televisions, and streaming content providers” Fleischman discloses (¶0028, ¶0070) that the statistics data is provided from content providers/social media sources; (¶0031) the client device comprises smart devices.

Regarding claim 18, “The method of claim 1, wherein determining the viewership for the one or more content comprises receiving viewing data from at least one of a digital broadcast satellite service provider, a cable television provider, and an Internet service provider” Fleischman discloses (¶0028) that sources include broadcasters, direct content providers, or any other third party providers.

Regarding claim 19, see rejection similar to claim 1.

Regarding claim 20, see rejection similar to claim 1.

Regarding claim 21, “The method of claim 1, wherein calculating the audience engagement measurement corresponding to the one or more content comprises dividing the viewership for the one or more content by a weighted count of the subset of the social media messages” Besehanic discloses (¶0042, ¶0043) that the demographics filter is applied to the keyword search results to determine an Internet engagement index, where (¶0012) determining an Internet engagement index is based on a quantity of matches between a keyword associated with a media program and messages posted on an social networks.

Regarding claim 23, “The method of claim 1, wherein assigning the weight to each of the one or more keywords is based on a number of the filtered 

Regarding claim 24, “The method of claim 1, wherein the data associated with the one or more content comprises at least one of an actor within each content, a character within each content, a plot of each content, or closed captioning text of each content” Besehanic discloses (¶0015) that the metadata associated with the media presentation includes actor/actress names.

Regarding claim 25, “The method of claim 1, wherein the demographic parameter comprises an age range and a geographic location” Fleischman discloses (¶0223) that the demographic filters uses age, gender, income level, location, etc.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fleischman in view of Besehanic and Foote as applied to claim 9 above, and further in view of US PG Pub 2015/0242893 to Mirchandani (“Mirchandani”).
claim 10, combination of Fleischman, Besehanic, and Foote meets all the limitations of the claim except “The method of claim 1, wherein filtering the social media messages comprises discarding social media messages associated with weights below a predefined threshold.”  However, Mirchandani discloses (¶0133) that based on the scores associated with the social media messages, the system removes messages with scores below a threshold.  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Fleischman, Besehanic, and Foote’s systems by discarding social media messages associated with scores below threshold as taught by Mirchandani in order to improve messaging by identifying the messages that have the most potential to drive traffic (¶0133).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fleischman in view of Besehanic and Foote as applied to claim 14 above, and further in view of US Patent 8,060,904 to Evans (“Evans”).
Regarding claim 15, combination of Fleischman, Besehanic, and Foote meets all the limitations of the claim except “The method of claim 14, further comprising adjusting an advertising campaign based on the audience engagement measurement.”  However, Evans discloses (1:28-33; 3:58-61; 4:4-10) that the advertisement data/time is adjusted based on the number of users currently actively consuming.  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Fleischman, Besehanic, and Foote’s systems by adjusting ad campaign based on the .

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fleischman in view of Besehanic and Foote as applied to claim 1 above, and further in view of US Patent 9,183,172 to Anderson (“Anderson”).
Regarding claim 16, combination of Fleischman, Besehanic, and Foote meets all the limitations of the claim except “The method of claim 1, wherein the social media messages omit personal identification information.”  However, Anderson discloses (10:33-39) that the system omits specific identifications from posts that made to social network sites.  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Fleischman, Besehanic, and Foote’s systems by omitting personal ID information from social media messages as taught by Anderson in order to protect the identity and personal information of the users (10:34-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425